Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10, 12-18 and 21-22 are pending. Claims 4-5, 9-10 and 12-16 are withdrawn as drawn to non-elected inventions. Claims 21-22 have been added. Claims 1-3, 6-8, 17-18 and 21-22 have been examined.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schertzer et al. (US 2012/0298205, Pub Date: 11/29/2012, hereinafter “Schertzer”).
Regarding claims 1-2, Schertzer teaches throughout the publication a digital microfluidics based method for filtration of heterogeneous suspensions, comprising: a) positioning a porous material between a bottom plate and a top plate in a digital microfluidic device, the porous material having a pre-selected porosity to prevent particles larger than a pre-selected size to pass through while allowing passage therethrough of particles being smaller than said pre-selected size; b) dispensing a droplet containing particles of different sizes onto an electrode array located on the bottom plate and actuating the electrode array in such a way as to drive the droplet through the porous material from a first side to a second side of the porous material such that the particles smaller than the pre-selected size pass through the porous material to form a filtered droplet while the particles larger than the pre-selected size are trapped in the porous material or on a surface of the porous material on the first side; c) actuating the electrode array for displacing the filtered droplet away from the porous material to await further processing; d) dispensing a droplet of resuspension buffer onto the electrode array on the second side of the porous material and actuating the electrode array so as to drive the droplet of resuspension buffer through the porous material from the second side to the first side of the porous material so that the larger trapped particles are freed from the porous material and suspended into the droplet of resuspension buffer on the first side of the porous material; and e) actuating the electrode array for displacing the droplet of resuspension buffer away from the porous material to optionally await further processing (see paragraphs 0033-0037 and 0053-0057), wherein the porous material is a strip of porous material having a length and opposed ends, and wherein the opposed ends include a hydrophobic material embedded therein (paragraph 0048, construction of porous obstruction). Although Schertzer does not explicitly teach that the hydrophobic material prevents liquid exiting the opposed ends, such limitation is drawn to intended use and therefore the prior art must only be capable of performing the recited intended use. So long as the porous obstruction of Schertzer is capable of preventing liquid flow, its reads on the claims. Schertzer teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use. 
Regarding claim 3, Schertzer teaches the method wherein the electrode array located on the bottom plate comprises driving electrodes and counter electrodes such that the device is for one-plate operation (paragraphs 0034 and 0036).
Regarding claim 6, Schertzer teaches the method wherein the droplet is a droplet of human or animal fluid (paragraphs 0005 and 0035, animal cells).
Regarding claim 17, Schertzer teaches the method wherein the electrode array located on the bottom plate comprises driving electrodes and counter electrodes such that the device is for one-plate operation (paragraphs 0034 and 0036).
Regarding claim 18, Schertzer teaches the method wherein the electrode array located on the bottom plate comprises driving electrodes and the digital microfluidic device further comprises counter electrodes located on the top plate such that the device is for two-plate operation (paragraphs 0033 and 0035).
	Regarding claim 22, Schertzer teaches the method wherein the at least one opposed ends including the hydrophobic material are anchored to the top and/or bottom plate (see for example, Figure 3, one end of porous obstruction anchored to one of the plates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Schertzer et al. (US 2012/0298205, Pub Date: 11/29/2012, hereinafter “Schertzer”), as applied to claim 6 above, and further in view of Kuo et al., "Decanting and mixing of supernatant human blood plasma on centrifugal microfluidic platform", Microsyst Technol (20116) 22: pages 861-869).
Regarding claims 7-8, while Schertzer teaches the method can be utilized with human or animal fluid, the reference fails to teach wherein the droplet is a droplet of human blood, and wherein the method is configured for generating plasma from whole blood.
	Kuo teaches throughout the publication a microfluidic platform for separating human blood plasma from a whole blood sample such that the plasma can then be used for further analysis purposes (abstract).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Schertzer, separation of plasma from a whole blood sample as taught by Kuo because it would have been desirable to avoid protein confounding effects by the red and white blood cells while simplifying the separation process to lower costs and manipulation steps (Kuo, page 861, right column, last paragraph).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schertzer et al. (US 2012/0298205, Pub Date: 11/29/2012, hereinafter “Schertzer”), as applied to claim 1 above, and further in view of Whitesides et al. (US 2016/0274105, Pub Date: 09/22/2016).
	Schertzer teaches the method as described above where the porous obstruction can be fabricated from a number of materials such as polymers, ceramic materials and sintered materials (paragraph 0037). However, the reference fails to teach that the hydrophobic material is wax.
	Whitesides teaches throughout the publication patterned porous material with varying hydrophilic/hydrophobic properties (abstract and paragraph 0007). More specifically, Whitesides teaches methods for forming hydrophobic barriers in a porous medium (paragraph 0174) that can include photoresist patterning or the inclusion of wax (paragraph 0177).
	It would have been prima facie obvious to one having ordinary skill in the art before the invention was filed to incorporate within the porous material of Schertzer, a wax hydrophobic material as taught by Whitesides because Whitesides teaches that wax is an inexpensive alternative to photoresist that be used to form hydrophobic channels within the porous medium (paragraph 0177).
Response to Arguments
	Applicant’s arguments filed 08/11/2022 have been considered. Applicant’s arguments regarding the rejection over Mudrik have been considered and found to be persuasive. Therefore that rejection has been withdrawn. Applicant’s arguments regarding the teachings of Schertzer have been considered and are not found to be persuasive. 
Applicant argues that Schertzer does not teach opposed ends of a porous strip having sufficient hydrophobicity that prevents liquid from exiting the opposed ends. This argument is not persuasive because the porous obstruction that can be fabricated from SU-8 or polymers inherently have hydrophobic properties. As such, Schertzer teaches the same structural features as claimed requiring the porous strip to include a hydrophobic material embedded therein since the prevention of liquid exiting the opposed ends is not an active method step of the claim. Although Schertzer does not explicitly teach that the hydrophobic material prevents liquid exiting the opposed ends, such limitation is drawn to intended use and therefore the prior art must only be capable of performing the recited intended use. So long as the porous obstruction of Schertzer is capable of preventing liquid flow, its reads on the claims. Schertzer teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use. 
Applicant also argues that the height of Schertzer’s porous obstruction is not equivalent to the claimed porous material having a length. This argument is not persuasive because as broadly claimed, the distance from the anchored end of the obstruction of Schertzer to the top of the obstruction is technically a length. 
Examiner suggests providing the claim with more structural language regarding the structural orientation of the porous material, opposed ends, and embedded hydrophobic material as well as their relative placement to one another within the digital microfluidic device. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677